Martin, J.
(dissenting). The fund out of which the class I creditors are to be paid was established by statute for their protection.
We believe those creditors are entitled to payment in full, which means with interest. The purpose of requiring security was to protect these policyholders or creditors and they will not be fully protected or paid in full unless they receive interest.
I This is especially true when we consider that the fund to which the class I creditors are entitled, and which the statute required be kept on deposit for their protection, has earned interest by its use during the period of delay, which interest now belongs to said creditors.
The orders should, therefore, be affirmed.
O’Malley, J., concurs.
Orders reversed, with ten dollars costs and disbursements, the motion to confirm the report of the referee and for the allowance of interest on class I claims denied, and the motion to set aside said report granted.